            Case 1:18-cv-02567-BAH Document 10 Filed 12/20/18 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
JASON LEOPOLD,                          )
6824 Lexington Avenue                   )
Los Angeles, CA 90038                   )
                                        )
BUZZFEED, INC.,                         )
111 East 18th Street, 13th Floor        )
New York, NY 10003                      )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )    Civil Action No. 1:18-cv-2567-BAH
                                        )
FEDERAL BUREAU OF                       )
INVESTIGATION,                          )
935 Pennsylvania Avenue NW              )
Washington, DC 20535                    )
                                        )
                       Defendant.       )

 DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO
                      AMENDED COMPLAINT

       Defendant Federal Bureau of Investigation respectfully moves for a two-week extension of

time to file its response to Plaintiffs’ Amended Complaint, ECF No. 6. In support of this motion,

and in accordance with the Court’s Standing Order for Civil Cases, ECF No. 3 at 3, Defendant

states as follows:

       1.       Pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendant’s response to the

Amended Complaint is currently due by January 2, 2019.

       2.       No previous extension of time or continuance has been granted to either party.

       3.       Good cause exists to grant Defendant a two-week extension of time to file its

response to the Amended Complaint.       Plaintiffs served their Amended Complaint on the U.S.

Attorney’s Office for the District of Columbia on December 18, 2018. Due to counsel’s traveling


                                                 1
            Case 1:18-cv-02567-BAH Document 10 Filed 12/20/18 Page 2 of 2



for the holidays, and deadlines in other cases, Defendant respectfully submits that good cause exists

to grant Defendant additional time to gather the appropriate materials and prepare an adequate

response.

       4.       Pursuant to LCvR 7(m) and the Court’s Standing Order, ECF No. 3 at 3, counsel for

the parties have conferred on this motion. Plaintiffs consent to a schedule granting Defendant a

two-week extension of time, until January 16, 2019, to file its response to the Amended Complaint.

       For the foregoing reasons, Defendant respectfully requests that the Court grant its

unopposed motion for extension of time. A proposed order is attached.

       Date: December 20, 2018                        Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                      /s/ Cristen C. Handley
                                                      CRISTEN C. HANDLEY (MO Bar 69114)
                                                      Trial Attorney, Federal Programs Branch
                                                      U.S. Department of Justice, Civil Division
                                                      1100 L Street NW
                                                      Washington, DC 20005
                                                      Tel: (202) 305-2677
                                                      Fax: (202) 616-8460

                                                      Counsel for Defendant




                                                 2
